EXECUTION

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED AGREEMENT (this “Fourth
Amendment”) is entered into as of May 29, 2009, among QUEST RESOURCE
CORPORATION, a Nevada corporation (the “Borrower”), the Guarantors listed on the
signature pages hereto, ROYAL BANK OF CANADA, as Administrative Agent and
Collateral Agent for the Lenders parties to the hereinafter defined Credit
Agreement (in such capacities, the “Administrative Agent” and “Collateral
Agent,” respectively), and as the Lender.

Reference is made to the Amended and Restated Credit Agreement dated as of July
11, 2008 among Borrower, the Administrative Agent, the Collateral Agent and the
Lender, as amended by that certain First Amendment to Amended and Restated
Credit Agreement dated as of October 24, 2008, Second Amendment to Amended and
Restated Credit Agreement dated as of November 4, 2008 and Third Amendment to
Amended and Restated Credit Agreement dated as of January 30, 2009 (as amended,
the “Credit Agreement”). Unless otherwise defined in this Fourth Amendment,
capitalized terms used herein shall have the meaning set forth in the Credit
Agreement; all section, exhibit and schedule references herein are to sections,
exhibits and schedules in the Credit Agreement; and all paragraph references
herein are to paragraphs in this Fourth Amendment.

RECITALS

A.  Pursuant to that certain Settlement Agreement dated effective as of March 1,
2009 among Jerry D. Cash ("Cash"), the Borrower, Quest Energy Partners, L.P. and
Quest Midstream Partners, L.P. (collectively, the "Quest Entities"), in
connection with Cause No. 2008-52399 in the District Court of Harris County,
Texas (the "Cash Settlement Agreement"), Cash agreed to transfer or cause to be
transferred to Borrower, or its designee, among other assets, (a) Cash's 100%
equity interest in STP Newco, Inc., an Oklahoma corporation ("STP"), which owns
interests in the North Holtuke Unit located in Seminole and Pottawattamie
Counties, Oklahoma and in the South Pond Creek Unit located in Grant County,
Oklahoma, (b) Cash's 60% interest, held through Rockport Energy, LLC, a Texas
limited liability company ("Rockport Energy"), in the Bird Island Well located
in Cameron Parish, Louisiana and in LGS (hereinafter defined) and (c) the net
proceeds on the sale of Cash's residence.

B.        Pursuant to that certain Full and Final Settlement Agreement and
Mutual Release dated effective as of May 19, 2009 among the Quest Entities,
Rockport Energy, Rockport Georgetown Partners, LLC, Rockport Georgetown, LLC,
Rockport Georgetown Holdings, LP, Cash, Bryan T. Simmons ("Simmons") and Steven
Hochstein ("Hochstein"), in connection with Cause No. 2008-52399 in the District
Court of Harris County, Texas (the "Rockport Settlement Agreement" and together
with the Cash Settlement Agreement, the "Settlement Agreements"), Cash, Simmons
and Hochstein have agreed to transfer or cause to be transferred to Borrower, or
its designee, among other assets, (a) 60% of Rockport Energy's limited
partnership interest in LGS Development, L.P., a Texas limited partnership
("LGS"), which owns a 50% membership interests in LGS Renewables I, LLC, a Texas
limited liability company, (b) 60% of Rockport Energy's interest in the Bird
Island Well located in Cameron Parish, Louisiana, and (c) $188,650 in cash to be
paid by Rockport Energy, LLC. As part of the Rockport Energy Settlement
Agreement the Quest Entities would relinquish the interest in Rockport Energy
received from Cash pursuant to the Cash Settlement Agreement.

 

1

217569 000143 HOUSTON 636501.3

Fourth Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 



 

--------------------------------------------------------------------------------

B.        The Borrower has designated Quest Cherokee, LLC ("Cherokee") as its
designee to receive from Cash 100% of the equity interest in STP in satisfaction
of certain reimbursement obligations owed by Borrower to Cherokee's parent,
Quest Energy Partners, L.P. ("QELP").

C.        Upon the transfer of 60% of Rockport Energy's interest in LGS to Quest
Oil & Gas, LLC, a Kansas limited liability company ("Quest O&G"), Borrower's
designee, pursuant to the Rockport Settlement Agreement, the Borrower will have
made an Investment in LGS.

D.        The Borrower, Administrative Agent and Lender desire to, among other
things, enter into this Fourth Amendment to amend the Credit Agreement to permit
the Borrower's Investment in LGS, to permit the transfer of STP to Cherokee and
to waive certain existing defaults under the Credit Agreement.

Accordingly, for adequate and sufficient consideration, the parties hereto
agree, as follows:

Paragraph 1.    Amendments. Effective as of the Fourth Amendment Effective Date
(hereinafter defined), the Credit Agreement is amended as follows:

 

1.1

Definitions. Section 1.01 of the Credit Agreement is amended as follows:

 

(a)

The following definition is amended in its entirety to read as follows:

“Agreement means this Amended and Restated Credit Agreement as amended by the
First Amendment to Credit Agreement, the Second Amendment to Credit Agreement,
the Third Amendment to Credit Agreement and the Fourth Amendment to Credit
Agreement.”

“Loan Documents means this Agreement, each Term Note, the PIK Note, each of the
Collateral Documents, the Agent/Arranger Fee Letter, each Borrowing Notice, each
Letter of Credit Application, the L/C Terms and Conditions, each Compliance
Certificate, the Guaranties, and each other agreement, document or instrument
delivered by any Loan Party from time to time in connection with this Agreement
and the Term Notes.”

“Maturity Date means (a) with respect to the Original Term Loan and the PIK
Note, the Original Term Loan Maturity Date and (b) with respect to the
Additional Term Loan, the Additional Term Loan Maturity Date.”

(b)      The following definitions are inserted alphabetically into Section 1.01
of the Credit Agreement:

“Fourth Amendment Effective Date means May 29, 2009.”

“Fourth Amendment to Credit Agreement means that certain Fourth Amendment to
Amended and Restated Credit Agreement dated as of May 29, 2009, among the
Borrower, Royal Bank of Canada, as Administrative Agent, Collateral Agent and as
the Lender.”

“PIK Note means a promissory note of the Borrower dated the Fourth Amendment
Effective Date, in the original principal amount of $282,500.00 and
substantially in the form of Exhibit B-3, attached to the Fourth Amendment
evidencing

 

2

217569 000143 HOUSTON 636501.3

Fourth Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 



 

--------------------------------------------------------------------------------

the obligation of Borrower to repay the one percent (1%) amendment fee earned in
full as of the Fourth Amendment Effective Date and all renewals and extensions
of all or any part thereof.”

 

“Quest O&G means Quest Oil & Gas, LLC, a Kansas limited liability company.”

“Settlement Agreements collectively, means (i) that certain Settlement Agreement
dated effective as of March 1, 2009 among Borrower, QELP, QMLP and Jerry D. Cash
and (ii) Full and Final Settlement Agreement and Mutual Release dated effective
as of May 19, 2009 among Borrower, QELP, QMLP, Rockport Energy, LLC, Rockport
Georgetown Partners, LLC, Rockport Georgetown, LLC, Rockport Georgetown
Holdings, LP, Jerry D. Cash, Bryan T. Simmons and Steven L. Hochstein.”

“STP” means STP Newco, Inc., an Oklahoma corporation.

1.2       Section 2.04(b). Section 2.04(b) of the Credit Agreement is amended in
its entirety to read as follows:

"(b)      Mandatory Prepayments-Collateral Deficiency. Except for any Collateral
Deficiency occurring during the fiscal quarters ended December 31, 2008, March
31, 2009 and June 30, 2009, if for any reason a Collateral Deficiency exists,
Borrower shall notify Administrative Agent in writing of such Collateral
Deficiency within five (5) Business Days after becoming aware of such Collateral
Deficiency and indicate in such written notice Borrower’s plan to cure such
Collateral Deficiency. The Collateral Deficiency must be cured on or before the
thirtieth (30) day after Borrower becomes aware of such Collateral Deficiency.
To cure such Collateral Deficiency, Borrower may elect to do one or more of the
following:

(i)         repay Original Term Loan Principal Debt in an aggregate amount
sufficient to eliminate such Collateral Deficiency within such thirty (30) day
cure period, and

(ii)        pledge additional MLP Units or Oil & Gas Properties owned by the
Borrower or another Loan Party having sufficient Pledged Collateral Market
Value, as of the date of such pledge, to eliminate such Collateral Deficiency."

1.3       Section 2.08(a). Section2.08(a) of the Credit Agreement is amended to
read in its entirety as follows:

“(a)     Fourth Amendment Amendment Fee. On the Fourth Amendment Effective Date,
the Lenders shall have earned in full a one percent (1%) amendment fee, which is
non-refundable. Instead of paying such fee on such date, the Lenders will allow
the fee to be evidenced by the PIK Note. Interest shall accrue on the PIK Note
at the Adjusted Base Rate and will be payable at the Maturity Date. The PIK Note
may be prepaid at any time without premium or penalty and the Indebtedness
evidenced thereby shall be deemed a Base Rate Loan for purposes of this
Agreement and constitute an Obligation and be entitled to the benefits of the
Collateral Documents.”

 

3

217569 000143 HOUSTON 636501.3

Fourth Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 



 

--------------------------------------------------------------------------------

1.4       Section 5.13. Section 5.13 of the Credit Agreement is amended to read
in its entirety as follows:

“5.13   Subsidiaries and other Investments. Set forth on Schedule 5.13, are the
Subsidiaries of the Borrower and each equity Investment in any other Person as
of the Fourth Amendment Effective Date.”

1.5       Section 6.01(a). Section 6.01(a) of the Credit Agreement is amended by
adding the following at the end thereof:

“provided further that the Borrower shall deliver or cause to be delivered to
the Administrative Agent and Lenders the foregoing audited stand alone balance
sheets of the Borrower and the related statements of income and cash flows for
its fiscal year ending December 31, 2008 and shall file or cause to be filed
with the Securities Exchange Commission its annual report on Form 10-K or Form
10-KSB for its fiscal year ending December 31, 2008 by no later than June 30,
2009; provided further, that as soon as available, but in any event by March 31,
2009, the Borrower shall deliver to the Administrative Agent, in form and detail
reasonably satisfactory to the Administrative Agent and all the Lenders,
unaudited preliminary internally generated stand alone balance sheets of the
Borrower for the fiscal year ending December 31, 2008, and the related
statements of income and cash flows for such fiscal year, which preliminary
internally generated financial statements will be subject to revisions arising
out of the audit process as provided above in this Section 6.01(a);”

1.6       Section 6.01(b). Section 6.01(b) of the Credit Agreement is amended by
replacing "ten (10) days" in the last proviso with "thirty (30) days" and adding
the following at the end thereof:

"; provided further that with respect to the fiscal quarter ending March 31,
2009, Borrower shall not be required to deliver an unaudited stand alone balance
sheet of the end of such fiscal quarter, and the related statements of income
and cash flows for such fiscal quarter until June 30, 2009".

1.7       Section 6.01(e). The word “and” at the end of Section 6.01(c) is
deleted, the period at the end of Section 6.01(d) is replaced by “; and” and a
new Section 6.01(e) of the Credit Agreement shall be added as follows:

“(e) on a weekly basis after the Fourth Amendment Effective Date, cash flow
forecasts for the following 13 week period.”

1.8       Section 6.02(a). Section 6.02(a) of the Credit Agreement is amended by
replacing "ten (10) days" in the last proviso with "thirty (30) days".

1.9       Section 7.01. The word “and” at the end of Section 7.01(x) is deleted,
the period at the end of Section 7.01(y) is replaced by “; and” and new Section
7.01(z) of the Credit Agreement shall be added as follows:

“(z)      the Lien on the limited partnership interest in LGS Development, L.P.
owned by Quest O&G arising as a result of the right of first refusal on such
limited partnership interest contained in Article X of the Agreement of Limited
Partnership for LGS Development, L.P.”

 

4

217569 000143 HOUSTON 636501.3

Fourth Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 



 

--------------------------------------------------------------------------------

1.10     Section 7.02. The period at the end of Section 7.02(j) is replaced by
“; and” and new Section 7.02(k) of the Credit Agreement shall be added as
follows:

“(k)      Investments consisting of the acquisition by Quest O&G of a 26.799006%
limited partnership interest (before payout) and a 15.0% limited partnership
interest (after payout) in LGS Development, L.P.; provided no additional
Investment in LGS Development, L.P. shall be made after the Fourth Amendment
Effective Date.”

1.11     Section 7.07. The period at the end of Section 7.07(e) is replaced by
“; or” and new Section 7.07(f) of the Credit Agreement shall be added as
follows:

 

 

“(f)

Disposition of the stock of STP as permitted under Section 7.11.”

1.12     Section 7.11. Section 7.11 of the Credit Agreement are amended in its
entirety to read as follows:

“7.11   Transactions with Affiliates. Sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) transactions between or among the Borrower and any other
Loan Party not involving any other Affiliate, (ii) the transactions under the
agreements listed on Schedule 7.11, (iii) any Restricted Payment permitted by
Section 7.08, (iv) the PetroEdge Disposition and transactions in connection with
the PetroEdge Disposition so long as such transactions are on terms and
conditions not less favorable to the Borrower or such other Loan Party, as
applicable, than could be obtained on an arm's length basis from unrelated third
parties, (v) transactions involving the assignment from the Borrower to Quest
O&G of rights to acquire the Bird Island Well and a limited partnership interest
in LGS Development, L.P. pursuant to the Settlement Agreements, (vi) the
transfer of cash or property (including the assignment from Borrower to QELP or
its subsidiaries of the right to acquire the capital stock of STP pursuant to
the Settlement Agreements) to QELP in reimbursement for legal and investigation
costs incurred by QELP and arising out of the Misappropriation Transaction, and
(vii) in the ordinary course of business at prices and on terms and conditions
not less favorable to the Borrower or such other Loan Party, as applicable, than
could be obtained on an arm's length basis from unrelated third parties.”

1.13     Sections 7.17(a) and (b). Sections 7.17(a) and (b) of the Credit
Agreement are amended in their entirety to read as follows:

“(a)      Interest Coverage Ratio. Permit the Interest Coverage Ratio at any
fiscal quarter-end, commencing with the quarter-ended September 30, 2008, to be
less than 2.5 to 1.0; provided the foregoing covenant shall be waived for the
quarters-ended December 31, 2008 and March 31, 2009.

(b)       Leverage Ratio. Permit the Leverage Ratio at any fiscal quarter-end,
commencing with the quarter-ended September 30, 2008, to be greater than 2.0 to
1.0; provided the foregoing covenant shall be waived for the quarters-ended
December 31, 2008 and March 31, 2009.”

 

5

217569 000143 HOUSTON 636501.3

Fourth Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 



 

--------------------------------------------------------------------------------

1.14      Schedule 5.13-Subsidiaries and Equity Investments. Schedule 5.13
(Subsidiaries and Equity Investments) to the Credit Agreement is hereby amended
in its entirety by Supplemental Schedule 5.13 attached as Supplemental Schedule
5.13 to this Amendment. Any references in the Credit Agreement to Schedule 5.13
shall be deemed to refer to Supplemental Schedule 5.13 from and after the Fourth
Amendment Effective Date.

Paragraph 2.    Effective Date. This Fourth Amendment shall not become effective
until the date (such date, the “Fourth Amendment Effective Date”) the
Administrative Agent receives all of the agreements, documents, certificates,
instruments, and other items described below:

(a)        a fully executed counterpart copy of each of the Cash Settlement
Agreement and Rockport Settlement Agreement;

(b)       a fully executed counterpart copy of a Unanimous Written Consent of
the Members of Rockport Energy dated May 19, 2009 authorizing the Rockport
Settlement Agreement and the transactions contemplated thereby;

(c)        a fully executed counterpart copy of Consent and Amendment No. 4 to
the Agreement of Limited Partnership of LGS Development, L.P. dated May 19, 2009
waiving the right of first refusal relating to the interest in LGS conveyed to
Quest O&G and admitting Quest O&G as a limited partner;

(d)       a fully executed counterpart copy of Bill of Sale and Assignment of
Limited Partnership Interest from Rockport Energy to Quest O&G conveying 60% of
Rockport Energy's interest in LGS;

(e)        a recorded copy of Assignment and Bill of Sale from Rockport Energy
in favor of Quest O&G conveying 60% of Rockport Energy's interest in the Bird
Island Well in Cameron Parish, Louisiana;

(f)        this Fourth Amendment, executed by the Borrower, the Guarantors, the
Administrative and the Lender;

(g)       payment on the Fourth Amendment Effective Date to the Administrative
Agent of a one (1) percent amendment fee calculated on the Original Term Loan
Principal Debt outstanding on the Fourth Amendment Effective Date which fee
shall be fully earned and nonrefundable on the Fourth Amendment Effective Date
in the form of a payment-in-kind note (“PIK Note”) that shall be paid on the
first to occur of the Maturity Date or the repayment of the Obligations;

 

(h)

the PIK Note executed by the Borrower;

(i)        executed counterparts dated as of the Fourth Amendment Effective date
of (i) a First Amendment to the Pledge and Security Agreement from Quest O&G,
and (ii) an Act of Mortgage, Collateral Assignment, Security Agreement, Fixture
Filing and Financing Statement from Quest O&G covering its interest in the Bird
Island Well in Cameron Parish, Louisiana;

(j)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of Borrower and Quest O&G as
the Administrative Agent may require to establish the identities of and verify
the authority and capacity of each officer thereof authorized to act in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

 

6

217569 000143 HOUSTON 636501.3

Fourth Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 



 

--------------------------------------------------------------------------------

(k)       fees and expenses required to be paid pursuant to Paragraph 5 of this
Fourth Amendment, to the extent invoiced prior to the Fourth Amendment Effective
Date; and

(l)        such other assurances, certificates, documents and consents as the
Administrative Agent may require.

Paragraph 3.    Acknowledgment and Ratification. The Borrower and the Guarantors
each (i) consent to the agreements in this Fourth Amendment and (ii) agree and
acknowledge that the execution, delivery, and performance of this Fourth
Amendment shall in no way release, diminish, impair, reduce, or otherwise affect
the respective obligations of the Borrower or any Guarantor under the Loan
Documents to which it is a party, which Loan Documents shall remain in full
force and effect, as amended and waived hereby, and all rights thereunder are
hereby ratified and confirmed.

Paragraph 4.    Representations. The Borrower and the Guarantors each represent
and warrant to the Administrative Agent and the Lender that as of the Fourth
Amendment Effective Date and after giving effect to the waivers and amendments
set forth in this Fourth Amendment (a) all representations and warranties in the
Loan Documents are true and correct in all material respects as though made on
the date hereof, except to the extent that any of them speak to a different
specific date, and (b) no Default or Event of Default exists.

Paragraph 5.    Expenses. The Borrower shall pay on demand all reasonable costs,
fees, and expenses paid or incurred by the Administrative Agent incident to this
Fourth Amendment, including, without limitation, Attorney Costs in connection
with the negotiation, preparation, delivery, and execution of this Fourth
Amendment and any related documents, filing and recording costs, and the costs
of title insurance endorsements, if any.

 

Paragraph 6.

Miscellaneous.

This Fourth Amendment is a “Loan Document” referred to in the Credit Agreement.
The provisions relating to Loan Documents in Article X of the Credit Agreement
are incorporated in this Fourth Amendment by reference. Unless stated otherwise
(i) the singular number includes the plural and vice versa and words of any
gender include each other gender, in each case, as appropriate, (ii) headings
and captions may not be construed in interpreting provisions, (iii) this Fourth
Amendment must be construed, and its performance enforced, under New York law
and applicable federal law, and (iv) if any part of this Fourth Amendment is for
any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable.

Paragraph 7.    Entire Agreement. This Fourth Amendment represents the final
agreement between the parties about the subject matter of this amendment and may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.

Paragraph 8.    Parties. This Fourth Amendment binds and inures to the benefit
of the Borrower, the Guarantors, the Administrative Agent, the Collateral Agent
and the Lender, and their respective successors and assigns.

Paragraph 9.    Further Assurances. The parties hereto each agree to execute
from time to time such further documents as may be necessary to implement the
terms of this Fourth Amendment.

 

7

217569 000143 HOUSTON 636501.3

Fourth Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 



 

--------------------------------------------------------------------------------

Paragraph 10.Release. As additional consideration for the execution, delivery
and performance of this Fourth Amendment by the parties hereto and to induce the
Administrative Agent, the Collateral Agent and the Lender to enter into this
Fourth Amendment, the Borrower warrants and represents to the Administrative
Agent, the Collateral Agent and the Lender that no facts, events, statuses or
conditions exist or have existed which, either now or with the passage of time
or giving of notice, or both, constitute or will constitute a basis for any
claim or cause of action against the Administrative Agent, the Collateral Agent
and the Lender or any defense to (i) the payment of Obligations under the Term
Notes and/or the Loan Documents, or (ii) the performance of any of its
obligations with respect to the Term Notes and/or the Loan Documents. In the
event any such facts, events, statuses or conditions exist or have existed,
Borrower unconditionally and irrevocably hereby RELEASES, RELINQUISHES and
forever DISCHARGES Administrative Agent, the Collateral Agent and the Lender, as
well as their predecessors, successors, assigns, agents, officers, directors,
shareholders, employees and representatives, of and from any and all claims,
demands, actions and causes of action of any and every kind or character, past
or present, which Borrower may have against any of them or their predecessors,
successors, assigns, agents, officers, directors, shareholders, employees and
representatives arising out of or with respect to (a) any right or power to
bring any claim for usury or to pursue any cause of action based on any claim of
usury, and (b) any and all transactions relating to the Loan Documents occurring
prior to the date hereof, including any loss, cost or damage, of any kind or
character, arising out of or in any way connected with or in any way resulting
from the acts, actions or omissions of any of them, and their predecessors,
successors, assigns, agents, officers, directors, shareholders, employees and
representatives, including any breach of fiduciary duty, breach of any duty of
fair dealing, breach of confidence, breach of funding commitment, undue
influence, duress, economic coercion, conflict of interest, negligence, bad
faith, malpractice, intentional or negligent infliction of mental distress,
tortious interference with contractual relations, tortious interference with
corporate governance or prospective business advantage, breach of contract,
deceptive trade practices, libel, slander or conspiracy, but in each case only
to the extent permitted by applicable Law.

 

Paragraph 11.  Execution in Counterparts. This Fourth Amendment may be executed
in any number of counterparts (and by different parties hereto in different
counterparts), each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Fourth Amendment by telecopier or other electronic means shall be effective as
delivery of a manually executed counterpart of this Fourth Amendment.

The parties hereto have executed this Fourth Amendment in multiple counterparts
to be effective as of the Fourth Amendment Effective Date.

Remainder of Page Intentionally Blank

Signature Pages to Follow.

 

8

217569 000143 HOUSTON 636501.3

Fourth Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 



 

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have caused this Fourth
Amendment to be duly executed as of the Fourth Amendment Effective Date.

 

 

BORROWER:

 

 

 

QUEST RESOURCE CORPORATION,

 

as Borrower

 

 

 

 

By:

/s/ David Lawler

 

 

David Lawler

 

 

President

 

The undersigned, as the Guarantors referred to in the Credit Agreement, as
amended by this Fourth Amendment, hereby consent to this Fourth Amendment and
hereby confirm and agree that (i) the Loan Documents (which specifically
includes the Guaranty executed by each Guarantor and each Security Agreement and
Mortgage executed by each Guarantor) in effect on the date hereof to which each
are a party are, and shall continue to be, in full force and effect and are
hereby confirmed and ratified in all respects except that, upon the
effectiveness of, and on and after the Fourth Amendment Effective Date, all
references in such Loan Documents to the Credit Agreement shall mean the Credit
Agreement as amended by this Fourth Amendment, and (ii) such Loan Documents
consisting of Guaranties, Security Agreements, Mortgages, and assignments and
all of the collateral described therein do, and shall continue to, secure the
payment by the Borrower of the Obligations under the Credit Agreement.

 

 

GUARANTORS:

 

 

 

QUEST OIL & GAS, LLC,

 

as a Guarantor

 

 

 

 

By:

/s/ David Lawler

 

 

David Lawler

 

 

President

 

 

 

 

 

 

 

QUEST ENERGY SERVICE, LLC,

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/ David Lawler

 

 

David Lawler

 

 

President

 

 

9

217569 000143 HOUSTON 636501.3

Fourth Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 



 

--------------------------------------------------------------------------------



 

QUEST EASTERN RESOURCE, LLC,

 

as a Guarantor

 

 

 

 

By:

/s/ David Lawler

 

 

David Lawler

 

 

President

 

 

 

 

 

 

 

QUEST MERGERSUB, INC.

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/ David Lawler

 

 

David Lawler

 

 

President

 

 

Signature Page 1

Fourth Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 



 

--------------------------------------------------------------------------------



 

ADMINISTRATIVE AGENT:

 

 

 

ROYAL BANK OF CANADA,

 

as Administrative Agent and Collateral Agent

 

 

 

 

By:

/s/ Susan Khokher

 

Name:

Susan Khokher

 

Title:

Manager, Agency

 

 

Signature Page 2

Fourth Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 



 

--------------------------------------------------------------------------------



 

L/C ISSUER AND LENDER:

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

and L/C Issuer

 

 

 

 

By:

/s/ Leslie P. Vowell

 

 

Leslie P. Vowell

 

 

Attorney-in-Fact

 

 

 

Signature Page 3

Fourth Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 



 

--------------------------------------------------------------------------------

Supplemental Schedule 5.13

 

SUBSIDIARIES AND EQUITY INVESTMENTS

 

The Borrower owns 100% of the issued and outstanding membership interests in the
following Subsidiaries: (1) Quest Oil & Gas, LLC, a Kansas limited liability
company, (2) Quest Energy Service, LLC, a Kansas limited liability company, (3)
Quest Eastern Resource LLC a Delaware limited liability company (formerly
PetroEdge Resources (WV) LLC) and (4) Quest Mergersub, Inc., a Delaware
corporation. The Borrower has no other Subsidiaries or equity Investments in any
other Person (other than the Excluded MLP Entities).

Quest Oil & Gas, LLC owns a 26.7990076% limited partnership interest (before
payout) and will own a 15.0% limited partnership interest (after payout) in LGS
Development, L.P., a Texas limited partnership.

 

Signature Page 4

Fourth Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 



 

--------------------------------------------------------------------------------

Exhibit B-3

 

FORM OF PIK NOTE

 

$282,500.00

May __, 2009

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of ROYAL BANK OF CANADA (the “Lender”), on the Maturity Date (as
defined in the Credit Agreement referred to below) the principal amount of TWO
HUNDRED EIGHTY TWO THOUSAND FIVE HUNDRED AND NO Dollars ($282,500) due and
payable by the Borrower to the Lender on the Maturity Date under that certain
Amended and Restated Credit Agreement, dated as of July 11, 2008 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Royal Bank of Canada, as Administrative Agent and Collateral Agent.

The Borrower promises to pay interest on the unpaid principal amount of this PIK
Note from the date hereof until such principal amount is paid in full, at the
Adjusted Base Rate, payable at maturity. All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds to the account designated by the
Administrative Agent in the Credit Agreement. If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.

This PIK Note is the PIK Note referred to in the Credit Agreement, is entitled
to the benefits thereof and is subject to optional prepayment in whole or in
part as provided therein. This PIK Note is also entitled to the benefits of each
Subsidiary Guaranty. Upon the occurrence of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this PIK
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. The Loan evidenced by this PIK Note shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
PIK Note and endorse thereon the date, amount and maturity of its Loans
hereunder and payments with respect thereto.

This PIK Note is a Loan Document and is subject to Section 10.10 of the Credit
Agreement, which is incorporated herein by reference the same as if set forth
herein verbatim.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, notice of intent to
accelerate, notice of acceleration, demand, dishonor and non-payment of this PIK
Note.

 

Signature Page 5

Fourth Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 



 

--------------------------------------------------------------------------------



THIS PIK NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

 

QUEST RESOURCE CORPORATION,

 

a Nevada corporation, as Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Supplemental Schedule 5.13

Fourth Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement



 

 